Citation Nr: 1412871	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-41 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a degenerative disc disease (DDD) of the lumbar spine, to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for bilateral knee disability, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for residuals of a head injury, to include an acquired psychiatric disorder and posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 10 percent for right ankle instability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.  


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to May 1983.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from the April and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, denied the Veteran's claims for entitlement to service connection for disabilities of the knees and back, along with residuals of a head injury.  

In addition, the Veteran was afforded a Board hearing at the Houston RO, held by the undersigned, in March 2012.  A copy of the hearing transcript has been associated with the record.  

In his original claim, the Veteran sought entitlement to service connection for a head injury, and the April 2008 rating decision denied the Veteran's claim for residuals of a head injury.  The Board notes that in addition to diagnoses of a head trauma and cognitive disorder, the medical evidence also reflects a diagnosis of organic affective disorder, and treatment for ongoing psychiatric symptoms such as depression and anxiety - symptoms which the Veteran has ascribed to his head injury residuals.  During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

In the July 2012 rating decision, the Board granted the Veteran's claim for service connection for the right ankle disability, and denied the claims for service connection for a bilateral knee disability and DDD of the lumbar spine, both of which to include as secondary to a service-connected disability.  In addition, the Board also denied the Veteran's claims seeking service connection for tinnitus, growths on the back or front of the torso, and residuals of a head injury.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision that had denied service connection a bilateral knee disability, DDD of the lumbar spine, and residuals of a head injury.  In an August 2013 Order, the Court vacated that portion of the July 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Partial Remand (Joint Motion).  

Accordingly, and for the reasons set forth below, this appeal is being REMANDED to the Houston, Texas RO.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  




A.  Bilateral Knee Disability and DDD of the Lumbar Spine

The Veteran contends that his bilateral knee disability and DDD of the lumbar spine are secondary to his service-connected right ankle disorder.  See March 2012 Hearing Transcript, p. 16.  

Although the Veteran did injure his right ankle in service, the service treatment records are negative for any complaints involving either the knees or back.  The Veteran's post-service treatment records include numerous private medical records dated from 2004 to 2006 which reflect ongoing treatment for disabilities affecting the knees.  During an initial evaluation at a private medical facility for orthopedic disorders, the Veteran stated that his knee symptoms began suddenly in November 2004 while he was lifting a door at his house, during which time he felt a popping sensation in his right knee.  VA treatment records dated from 2006 to 2010 reflect the Veteran's complaints of, and ongoing treatment provided for, his knee and back problems. 

The Veteran was afforded a VA examination in May 2008, at which time he reported having injured his right knee when he twisted his ankle.  The Veteran also described a history of chronic back problems.  Based on his review of the record, to include the diagnostic test results of the knees and lumbar spine, as well as his discussion with and physical examination of the Veteran, the examiner diagnosed the Veteran as having degenerative joint disease of the bilateral knees and age-acquired degenerative disk disease of the lumbar spine.  According to the examiner, the medical records demonstrated that the Veteran injured his right knee while lifting a door in 2004, and his medical history was clear for any signs of instability in the ankle that would cause either of the Veteran's knee problems.  With respect to the Veteran's low back disability, the examiner determined that the Veteran had typical age-acquired degenerative disk disease of the lumbar spine.  Based on his understanding of the medical evidence, the examiner ultimately concluded that the Veteran's bilateral knee and lumbosacral spine problems were not secondarily connected to his right ankle, noting that the medical evidence of record did not demonstrate a relationship between the Veteran's disorders and his current right ankle disability.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As mentioned above, establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by, or (b) proximately aggravated by, a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Although the examiner discussed whether the Veteran's bilateral knee and lumbar spine disabilities had their onset in, and/or were caused by his service-connected right ankle disorder, the record remains unclear as to whether the Veteran's service-connected right ankle disability aggravated his bilateral knee and low back disorders.  The examiner did not address whether said disorders worsened, or were in any way aggravated as a result of his right ankle disorder.  As such, a clarifying medical opinion is necessary.  

B.  Residuals of a Head Injury

The Veteran has described an incident in service wherein he was struck and possibly run over by a truck while conducting a field exercise in Korea.  According to the Veteran, he lost consciousness for some time after this incident, and was subsequently taken to a medical clinic, at which time a medical treatment provider stitched his head wound.  The Veteran testified that he still has a scar as a result of this head laceration, and he has continued to experience headaches, an impaired memory, dizziness, psychiatric symptoms and other head trauma residuals as a result of this in-service motor vehicle accident.  

Turning to the service treatment records, the Board notes that a July 1981 clinical report reflects that the Veteran presented at the military clinic with complaints of a laceration wound above his left eye.  The treatment provider described the laceration as minimally swollen, and a little deeper than a superficial laceration.  The treatment provider thereafter cleaned and applied a sterilized strip to the wound, and recommended that the Veteran apply ice to the wound to reduce any swelling.  It was also recommended that the Veteran consult with a physician for further treatment of this injury.  The remainder of the Veteran's service treatment records is clear for any additional complaints of, or treatment for his head laceration.  

The Veteran's post-service treatment records reflect that he underwent a Mental Capacities Evaluation in September 2008, the results of which reflected an Axis I diagnosis of organic affective disorder, and an Axis IV diagnosis of head trauma.  

The Veteran's post-service treatment records include VA treatment records dated from 2007 through 2011, the majority of which focus on the state of the Veteran's mental health and reflect his complaints of ongoing cognitive problems.  During a March 2009 VA treatment visit, the Veteran reported to experience memory problems and issues assembling words.  The Veteran also expressed concern that his cognitive skills were decompensating, and stated that he felt as though he was reverting in his cognitive abilities.  During a June 2009 Psychological Evaluation, the Veteran provided his military history, and explained that his primary problem was that he had been experiencing cognitive difficulties ever since he had a head injury in the military while serving in Korea.  The Veteran reportedly had more than 30 jobs after the military and more than 20 years of drug and alcohol abuse in an attempt to "feel normal."  According to the Veteran, after this injury he experienced dizziness, headaches, nightmares, and difficulty completing mathematic and writing exercises.  The Veteran also reported that although psychiatric medication has helped control his mood swings and anger problems, he still has functional deficits, such as memory and communication problems, which he feels may have worsened over the past two years.  After interviewing the Veteran, and conducting a Dementia Rating Scale test of the Veteran, the VA clinical psychologist diagnosed cognitive disorder, not otherwise specified (NOS);organic mood disorder; and polysubstance abuse.  The VA clinical psychologist also assessed the Veteran with having a long-standing history of mild cognitive deficits and mood dysregulation, probably due to a past head injury, with associated occupational and social difficulties.  

In a March 2011 letter, the Veteran's psychiatrist, D.E.P., M.D., noted that the Veteran had been under her care since April 2008, for treatment of his psychiatric symptoms, to include symptoms of depression and anxiety.  She also noted that the Veteran had a diagnosis of organic mood disorder secondary to a traumatic brain injury he reportedly experienced during the 1980s, with cognitive deficits including problems with short term memory, and a low attention and concentration span.  According to Dr. P., despite the Veteran's compliance with treatment, he continues to experience chronic depression with irritable mood, anxiety and impulse control problems.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of record reflects that the Veteran was treated for a head laceration in service.  In addition, the post-service treatment records reflect that the Veteran has been diagnosed with having head trauma, a cognitive disorder, an organic affective disorder and a long-standing history of mild cognitive deficits and mood dysregulation due to a past head injury.  In addition, the Veteran has described symptoms akin to residuals of a traumatic brain injury, to include dizzy spells, difficulty assembling words, an impaired memory and headaches since he was reportedly struck by a truck in service.  Furthermore, in an undated statement, the Veteran's wife described the drastic cognitive and psychiatric changes in the Veteran after he returned from service, and specifically noted that the Veteran's mind did not work similarly to how it did prior to service.  According to the Veteran's wife, the Veteran experienced irrational outbursts of anger, a damaged memory, and feelings of worthlessness, as well as difficulties when it came to speaking and writing after returning from service - problems he did not have prior to his period service.  


C.  Right Ankle Instability

In the July 2012 rating decision, the RO, pursuant to the July 2012 Board decision, granted the Veteran's claim for service connection for right ankle instability, and evaluated it as 10 percent disabling.  In an August 2012 statement, the Veteran submitted a notice of disagreement (NOD) with the disability rating assigned for this service connected disorder.  The Court has held that, when an appellant files a timely NOD as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issue of entitlement to an initial evaluation in excess of 10 percent for the service-connected right ankle disorder should be issued.  

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to the examiner who conducted the May 2008 examination.  The claims folder, a copy of this remand, and all records on Virtual VA must be made available to, and reviewed by, the examiner.  Following a review of the record, the examiner should express an opinion as to (1) whether any bilateral knee disability underwent a permanent increase in its severity due to his right ankle disability; and (2) whether any DDD of the lumbar spine diagnosed during the pendency of the appeal underwent a permanent increase in its severity due to his right ankle disability? If so, what is the baseline level of the bilateral knee disability and/or DDD of the lumbar spine prior to aggravation, and what permanent measurable degree of the bilateral knee disability and DDD of the lumbar spine is due to the right ankle disability? 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the private and VA treatment records, as well as the VA opinions, private opinions and lay statements of the Veteran.  

(If the examiner who conducted the May 2008 examination is no longer available, the file should be referred to a clinician with sufficient expertise to address the questions set out above.  If further examination of the Veteran is required, this should be scheduled.)

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any physical and psychiatric manifestations and/or residuals of his in-service head injury.  The claims folder, a copy of this remand, and all records on Virtual VA must be made available to the examiner in conjunction with the examination.  A notation to the effect that this review has occurred should be made in the examination report.  All necessary testing, to include psychological, cognitive and psychiatric testing and an MRI of the Veteran's brain must be completed.  The examiner should specifically take into consideration the July 10, 1981 service treatment report documenting treatment for the Veteran's head laceration.  After all necessary testing is completed as well as a physical and mental examination of the Veteran and a complete review of the VA claims file, the examiner must address the following:  

a. Identify all current physical manifestations of the Veteran's in-service head injury, to specifically include any dizziness, memory loss, and headaches.  If any such symptomatology is not identified, such must be ruled out. 

b. Identify all diagnoses on Axes I, II, and IV.  

c. For each physical and psychiatric disorder identified in parts (a) and (b), the examiner must provide an opinion concerning an approximate date of onset.  

d. For each physical and psychiatric disorder identified in parts (a) and (b), the examiner must provide an opinion concerning whether such is at least as likely as not (i.e. a 50 percent probability or greater) the result of the Veteran's in-service head injury.  In rendering this opinion, the examiner should address the Veteran's lay assertions that he was struck by a motor vehicle in service and lost consciousness for some time as a result of this incident.  Also, in answering these questions, the examiner should address the Veteran's assertions that he has experienced symptoms of head injury residuals since service, and should specifically set forth the reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

e. For any PTSD diagnosed on examination, the examiner must state whether it is at least as likely as not, i.e., a 50 percent probability or greater, that it was caused, or is otherwise related to, his active duty service, including his claimed stressor(s) pertaining to either a fear of hostile military or an in-service personal assault (being struck and possibly run over by a motor vehicle in service).  In answering this question, the examiner must also determine whether the Veteran's claimed stressor(s) is (are) adequate to support a diagnosis of PTSD, and whether the Veteran's symptoms are related to the claimed stressor.  A complete rationale should be provided for any opinion expressed.

A complete explanation of the reasoning for the opinions provided should be given with a discussion of the evidence relied upon in rendering the opinion. If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, and an explanation for such a finding must be provided.  

3. Thereafter, furnish the Veteran and his attorney an SOC regarding the issue of entitlement to an initial evaluation in excess of 10 percent for the service-connected right ankle disability.  Only if the Veteran perfects a timely appeal should the claim be certified to the Board and any necessary development should be conducted, to include addressing whether a higher initial evaluation is assignable. 

4. After completing the above, readjudicate the issues remaining on appeal.  If any benefits sought on appeal are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


